DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/18/2022, 01/06/2021, 07/23/2021 and 03/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood, US-11321652-B1 (hereinafter “Mahmood ‘652”) in view of Bryant, JR. et al., US-20190195852-A1 (hereinafter “Bryant ‘852”).
Per claim 1 (independent):
Mahmood ‘652 discloses: A computer-implemented method, comprising: under control of one or more processors: 
detecting, at a decentralized governance compliance (D-GRC) controller, a communication of payload data associated with an individualized medicine supply plan 
(FIG. 1C, [Col. 26], ll. 13-59, server device(s) 102 (a D-GRC controller) … smart label device(s) 198 … blockchain store in which data associated with a personalized medicine supply chain platform and a smart label system can be generated, transmitted and stored … server device(s) 102 that can execute individualized medicine platform module 106, smart label module 108, analysis module 110-1 … blockchain 132 can be a distributed database that maintains a continuously updated list of records (payload data) (e.g., list of smart label device locations, smart label device sensor data, smart label device data user authentication data, geo-fencing location data, specimen condition data, cryogenic storage temperature data, courier data, etc. where each the updated list of records can be stored on blocks linked together as a chain); [Col.9], ll. 60 - [Col.10], ll. 15, smart label device(s) 198 can facilitate the detection of conditions pursuant to a set of condition rules corresponding to the contents of a package (e.g., biological materials needing to be stored at temperatures within a target temperature range, delicate specimens that must not be exposed to turbulence or target altitudes, etc.) … can communicate sensor data to smart label module 108. Furthermore, smart label module 108 (in the server device(s) 102) can determine whether the package contents are subjected to favorable or unfavorable conditions; [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (an individualized medicine supply plan) for display at smart label device(s) 198 based on … geo-locational rules … regulatory rules, and/or other such rules … update … the content displayed at smart label device(s) 198 at each facility or upon transfer to each custodian of the package.); 
 invoking, from a distributed ledger, a current instance of the individualized medicine supply plan; analyzing the payload data to infer an impact of the payload data on the individualized medicine supply plan (FIG. 1C, [Col. 26], ll. 13-59, blockchain 132 (a distribution ledger) can be a distributed database that maintains a continuously updated list of records (payload data) ( e.g., list of smart label device locations … geo-fencing location data, specimen condition data … courier data, etc. where each the updated list of records can be stored on blocks linked together as a chain); [Col. 22], ll. 7-37, analysis module 110-1 (in the server device(s) 102) can draw conclusions about data (analyzing the payload data) (e.g., location data, authentication data, sensor data, schedule data, etc.) acquired from smart label device(s) 198 by applying machine learning algorithms … to improve the performance of activities such as executing scheduling activities, modes of transport, authentication techniques, and the systems overall operation; FIG. 2B, [Col. 30], ll. 48 – [Col. 31], ll.55 diagram 200B of smart label device(s) 198 and a sample collection process … smart label device(s) 198 can display first identifier 204 (e.g., bar code, QR code, etc.) … first identifier 204 can be scanned (a way of invoking a current instance)… transmitted … into a collection component of smart label module 108 (in the server device(s) 102).);
dynamically updating the individualized medicine supply plan to create an updated individualized medicine supply plan, based at least in part on analysis of the payload data; and encoding the updated individualized medicine supply plan within the distributed ledger (FIG. 1C, [Col. 22], ll. 7-37, analysis module 110-1 (in the server device(s) 102) can draw conclusions about data (analysis of the payload data) (e.g., location data, authentication data, sensor data, schedule data, etc.) acquired from smart label device(s) 198 by applying machine learning algorithms … to improve the performance of activities such as executing scheduling activities, modes of transport, authentication techniques, and the systems overall operation; [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (an update to the individualized medicine supply plan) for display at smart label device(s) 198 based on satisfaction or non-satisfaction of authentication access rules, geo-locational rules, facility content display rules, regulatory rules, and/or other such rules (based on the analysis of the payload data)… update … the content displayed at smart label device(s) 198 at each facility or upon transfer to each custodian of the package; [Col. 26], ll. 45-50, a blockchain 320 may be used to store data associated with individualized medicine platform module 106 (encoding the updated individualized medicine supply plan), smart label device(s) 198, smart label module 108 and other such devices in environment 100C.).

Mahmood ‘652 teaches that an individual medicine supply plan (instead of an agricultural compliance plan) can be updated based on associated payload data via a distributed ledger. Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0057], These cannabis testing procedures 101 detect the quality and quantity of desired components and undesired components in the cannabis products; [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 with the provision of payload data associated with an agricultural compliance plan based on a distributed ledger as taught by Bryant ‘852 because it would facilitate the adaptability of the smart label device by allowing another type of payload data associated with agriculture in addition to medicine. Additionally, Bryant ‘852 is analogous to the claimed invention because it teaches tracking and testing the product, the treatment and the distribution for ensuring quality control and quality assurance for a safe product for human administration through a blockchain platform [0075].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 as applied to claim 1 above, and further in view of Freeman et al., US- 20210233019-A1 (hereinafter “Freeman ‘019”) and Zhang, US-20210014158-A1 (hereinafter “Zhang ‘158”).
Per claim 2 (dependent on claim 1):
Mahmood ‘652 in view of Bryant ‘852 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Mahmood ‘652 discloses: The computer-implemented method of claim 1, wherein the D-GRC controller is a first D-GRC controller, and wherein detecting the payload data further comprises:
wherein, analyzing the payload data to infer a likely impact on the individualized medicine supply plan is automated via one or more machine-learning algorithms and is further based at least in part on the particular task   
(FIG. 1C, [Col. 26], ll. 13-59, server device(s) 102 (a D-GRC controller) … smart label device(s) 198 … server device(s) 102 that can execute individualized medicine platform module 106, smart label module 108, analysis module 110-1 … blockchain 132 can be a distributed database that maintains a continuously updated list of records; [Col. 14], ll. 40-64, individualized medicine platform module 106 can generate, acquire, transform, curate, and analyze (e.g., using machine learning technologies; machine-learning algorithms) data (payload data); [Col. 9], ll. 60 – [Col. 10], ll. 15, smart label device(s) 198 can facilitate the detection of conditions pursuant to a set of condition rules corresponding to the contents of a package (e.g., biological materials needing to be stored at temperatures within a target temperature range, delicate specimens that must not be exposed to turbulence or target altitudes, etc.; a compliant task) … smart label module 108 can determine whether the package contents are subjected to favorable or unfavorable conditions (infer a likely impact on the individualized medicine supply plan); [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (the individualized medicine supply plan) for display at smart label device(s) 198 based on … geo-locational rules … regulatory rules, and/or other such rules … update … the content displayed at smart label device(s) 198 at each facility or upon transfer to each custodian of the package.).

Mahmood ‘652 in view of Bryant ‘852 does not disclose multiple D-GRC controllers. Freeman ‘019 discloses: receiving the payload data from a second D-GRC controller via a distributed blockchain ledger (FIG. 1, [0033], a supply chain system environment 100 … a number of different systems (multiple D-GRC controllers) … a control system 102, a manufacturer system 114, a warehouse system 116, and a transport system 118; [0037], the distributed ledger 104 is replicated, shared and synchronized across the various systems in the supply chain system environment 100, including the control system 102, manufacturer system 114, the warehouse system 116, and the transport system 118, each of which has a local copy of the distributed ledger … a consensus algorithm to ensure replication and synchronization of digital data (payload data).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 with the replicating and synchronizing of different types of data among various different systems via the distributed ledger as taught by Freeman ‘019 because it would improve the flexibility of the system by additionally providing different types of data with reliability. Additionally, Freeman ‘019 is analogous to the claimed invention because it teaches a supply chain system environment including a number of different systems that contains a local copy of the distributed ledger [0035].

Mahmood ‘652 in view of Bryant ‘852 and Freeman ‘019 does not disclose but Zhang ‘158 discloses: associating the payload data with a particular task of the network management operation, based at least in part on a first identity of the first D-GRC controller or a second identity of the second D-GRC controller, the task corresponding to a pending task or a compliant task ([0007], a first network device (the first D-GRC controller) in autonomic networking … determining a second network device (the second D-GRC controller) on a forwarding path of the service flow … where the second network device is a next-hop network device of the first network device … sending a control packet (the payload data) to the second network device … the control packet is used to indicate the second network device to perform a management operation and obtain information associated with the management operation (a particular task of the network management operation); [0014], the control packet (the payload data) may further include an identifier (a first identity) of a current network device, the identifier of the current network device is used to indicate a network device that currently sends the control packet; [0034], the response packet (the payload data) reported by the second network device may further include an identifier (a second identity) of the second network device; [0125], A network device that receives the control packet needs to perform a management operation (a pending task) indicated by the control packet, and reports information associated with the management operation to the first network device by using a response packet. In this way, the first network device can manage each network device on the forwarding path.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 and Freeman ‘019 with the embedment of a network management task and an identifier of a source/target network device into a control packet as taught by Zhang ‘158 because it would eliminate dependence on a network management system and improve management flexibility of the network device [0008]. Additionally, Zhang ‘158 is analogous to the claimed invention because it teaches a network device management method for a first network device in autonomic networking including obtaining management information of a service flow [ABSTRACT].

Mahmood ‘652 in view of Freeman ‘019 and Zhang ‘158 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0057], These cannabis testing procedures 101 detect the quality and quantity of desired components and undesired components in the cannabis products; [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger).).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 as applied to claim 1 above, and further in view of DARNELL et al., US-20180315145-A1 (hereinafter “DARNELL ‘145”).
Per claim 4 (dependent on claim 1):
Mahmood ‘652 in view of Bryant ‘852 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Mahmood ‘652 in view of Bryant ‘852 does not disclose but DARNELL ‘145 discloses: The computer-implemented method of claim 1, further comprising: 
determining an identity of an entity associated with the D-GRC controller (FIG. 1, [0031], a preprocessor module 11 (the D-GRC controller) in communication with a digital school data hub (SDH) platform 10, and also in communication with a blockchain network 12; [0035], The identity manager 115 managers the creation of identity (an identity of an entity), by, e.g., using biometric data such as fingerprints and iris scan data, demographic data, etc., during student registration, facilitates authentication/authorization of students.);
retrieving, from the distributed ledger, a current instance of a permissions schedule of the school record, the permissions schedule that controls entity read-write access to the school record ([0041], chaincodes are used for validating transactions … in which confidentiality, authorization and integrity of data off-blockchain is controlled by workflow and ACL chaincodes. A chaincode is an executable smart contract that is distributed across blockchain nodes in the network that enables interaction with that network's shared ledger. An ACL (Access Control) chaincode (a permission schedule of the school record) is a smart contract that controls the privilege and access rights (that controls entity access) of a school record; FIG. 3A, [0056], a workflow begins at step 301 by generating one or more transactions related to a school record, such as a record pertaining to a student, a teacher, an asset, etc … The cloud enabled system invokes (retrieving), at step 305, one or more chaincodes (of a current instance) to validate the transaction. Once validated, the transaction is prepared for the blockchain. At step 306, a record-altering transaction (read-write access) is received by a validation device to start blockchain processing; [0039], a school record includes a student record; [0040], a transaction related to a student record can include … updating (read-write access) user identity.);
determining an authorization of the entity to update the school record, based at least in part on the permissions schedule, and wherein, dynamically updating the school record to create the updated school record is further based at least in part on verifying that the entity is permitted to update the school record (FIG. 3B, [0056], at step 310, the validation device computes the chaincode block for the transaction against the validation requirements as a function of the validation token, the historical school record's block identifier, and the set of record tokens. If, at step 311, the transaction validation succeeds (based at least in part on verifying that the entity is permitted to update the school record), a new block is created at step 312 and the blockchain ledger is updated based on the new block (dynamically updating the school record), the transaction is returned as "approved" at step 313 … If the transaction validation fails, the transaction is returned as "rejected" at step 313; Note that the validation process can include an authorization of the entity to update the school record via the ACL chaincode.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 with the control of access rights to update data in the validation process including the ACL chaincode in the blockchain as taught by DARNELL ‘145 because the control of accessing to user data in the blockchain would be more efficient and secure by using a type of smart contract, the ACL chain code utilizing biometric data. Additionally, DARNELL ‘145 is analogous to the claimed invention because it teaches a method of managing a school system using a blockchain, including receiving a transaction related to a school record along with one or more chaincodes to validate the transaction [0011].

Mahmood ‘652 in view of DARNELL ‘145 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … regarding the various cannabis products available in the various industries, production and processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … monitors agricultural parameters that include temperature, humidity … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger). As a result, each module can download and share data from other modules that were uploaded to the BCI unit 400.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 as applied to claim 1 above, and further in view of Amar, US-20200311299-A1 (hereinafter “Amar ‘299”) and OKABE et al., US-20220122026-A1 (hereinafter “OKABE ‘026”).
Per claim 5 (dependent on claim 1):
Mahmood ‘652 in view of Bryant ‘852 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Mahmood ‘652 discloses: The computer-implemented method of claim 1, wherein the distributed ledger corresponds to a blockchain associated with the individualized medicine supply plan, and further comprising:
storing the updated individualized medicine supply plan within an individualized medicine supply plan repository associated with the blockchain;
wherein, encoding the updated individualized medicine supply plan within the distributed ledger further includes executing computer-executable instructions that connect the new block to the blockchain
(FIG. 1C, [Col. 26], ll. 13-59, server device(s) 102 … smart label device(s) 198 … a blockchain 320 may be used to store data associated with individualized medicine platform module 106 (encoding the updated individualized medicine supply plan), smart label device(s) 198, smart label module 108 and other such devices in environment 100C … blockchain 132 (the distributed ledger) can be a distributed database that maintains a continuously updated list of records ( e.g., list of smart label device locations, smart label device sensor data, smart label device data user authentication data, geo-fencing location data, specimen condition data … where each the updated list of records can be stored on blocks linked together as a chain (connect the new block to the block chain).); [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (the updated individualized medicine supply plan) for display at smart label device(s) 198 based on satisfaction or non-satisfaction of authentication access rules, geo-locational rules, facility content display rules, regulatory rules, and/or other such rules; FIG. 2B, [Col. 30], ll. 48 – [Col. 31], ll.55, diagram 200B of smart label device(s) 198 and a sample collection process … smart label device(s) 198 can display first identifier 204 (e.g., bar code, QR code, etc.) … first identifier 204 can be scanned … transmitted … into a collection component of smart label module 108 … the data can be stored at stored at database(s) 163 (an individualized medicine supply plan repository associated with the blockchain) or blockchain 132. Accordingly, such data recordation (e.g., using event recognition module) can represent an occurrence of a first chain of custody event and/or chain of identity event for the smart label device(s) 198 and corresponding specimen.).

Mahmood ‘652 in view of Bryant ‘852 does not disclose but Amar ‘299 discloses: generating new state data associated with the updated user personally identifiable information (PII), the new state data including a pointer address to the updated personally identifiable information (PII) within the personally identifiable information (PII) data repository; generating a new block for the new state data (FIG. 1, [0044], the User PII Storage 130 (the PII repository) can be implemented using a combination of a main blockchain 132 and offchain 134 … offchain 134 could be an alternate blockchain and a user's PII (the updated user PII) could be stored in various blocks of the offchain 134 … a user's PII could be 'anonymized' by being broken up and stored in a distributed manner across the various blocks (a new block); [0045], the main blockchain 132 can be used to store the various locations (a pointer address) of where a user's PII is stored in the offchain 134  … the Identity and Profiling System 120 may be able to read a smart contract to map out the locations for where the user's PII is stored.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 with the store of data in a distributed manner by break up the data in an alternate blockchain as taught by Amar ‘299 because an extra layer of security is added especially in the event that the main blockchain/the off chain is hacked [0046]. Additionally, Amar ‘299 is analogous to the claimed invention because it teaches a system for storing and managing secure information that includes a secure identity and profiling system [0038].

Mahmood ‘652 in view of Bryant ‘852 and Amar’ 299 does not disclose but OKABE ‘026 discloses: generating a new block for the blockchain that includes a new block content and a first hash of the new block content, the new block content including the payload data and a second hash of an immediately preceding block;
(FIG. 1 and 7, [0072], In step S163, the block based on the trading record ReT (payload data) acquired in step S161 is added to the blockchain BC … In step S164, the hash value of the last block is calculated; It has been well known that the blocks in the blockchain contains cryptographic hashes including current block hash (a first hash of the new block content) and previous block hash (a second hash of an immediately preceding block), a timestamp, and transaction data.).

Mahmood ‘652 in view of Amar ‘299 and OKABE ‘026 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … regarding the various cannabis products available in the various industries, production and processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … monitors agricultural parameters that include temperature, humidity … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger). As a result, each module can download and share data from other modules that were uploaded to the BCI unit 400.).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 as applied to claim 1 above, and further in view of O'Brien et al., US-20180294957-A1 (hereinafter “O’Brien ‘957”) and Amar ‘299 and OKABE ‘026.
Per claim 6 (dependent on claim 1):
Mahmood ‘652 in view of Bryant ‘852 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Mahmood ‘652 discloses: The computer-implemented method of claim 1, wherein the distributed ledger corresponds to a blockchain associated with the individualized medicine supply plan (FIG. 1C, [Col. 26], ll. 13-59, server device(s) 102  … smart label device(s) 198 … blockchain store (a block chain) in which data associated with a personalized medicine supply chain platform and a smart label system can be generated, transmitted and stored … server device(s) 102 that can execute individualized medicine platform module 106, smart label module 108, analysis module 110-1.).

Mahmood ‘652 does not disclose but O’Brien ‘957 discloses: wherein the payload data includes an update to a permissions schedule associated with the digital work ownership, and further comprising: 
generating an updated permissions schedule based at least in part on analysis of the payload data; storing the updated permissions schedule within a permissions schedule repository associated with the blockchain; encoding the updated permissions schedule within the distributed ledger by executing computer-executable instructions that connect the new block to the blockchain 
(FIG. 1, [0017], The blockchain ownership recording system 100 can include one or more databases 105, one or more computing systems 700, and one or more user terminal devices 101; [0019], the databases 105 can include a digital work database 135 and an ownership blockchain database 130 (a permissions schedule repository); FIG. 8, [0050], At step 801 the system generates the cryptographically verifiable ledger … one of the blocks contains transaction records associated with ownership a digital work (a permissions schedule) … associated with ownership of the digital work includes restrictions associated with transfers of the digital work. After the system receives a first request (the payload data), from the at least one user terminal device, to obtain the digital work at step 803, the system determines whether the restrictions associated with the transfer of the digital work prevents satisfying the request at step 805 (analysis of the payload data); [0051], When it is determined that transfer of the digital work in response to the first request is authorized, the system transfers a first instance of the digital work to the user terminal device at step 807. Then an ownership file for the first instance of the digital work is generated at step 809, and a new block (an updated permissions schedule) is concatenated (encoding) to the sequence of blocks at step 811. The new block includes the ownership file and new restrictions associated with transfer of the first instance of the digital work; [0052], the system further updates to add additional blocks to the sequence of blocks in response to user actions (the payload data) associated with the first instance of the digital work transferred to the user terminal device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 with the update of the ownership of digital work based on user actions in the blockchain as taught by O’Brien ‘957 because the blockchain system can trace the copied material to its source and also flag that a copy is illegitimate and prevent an owner from transferring the digital work more than once [0012]. Additionally, O’Brien ‘957 is analogous to the claimed invention because it teaches a system for recording ownership of digital works and providing backup copies of the digital works [0012].

Mahmood ‘652 in view of Bryant ‘852 and O’Brien ‘957 does not disclose but Amar ‘299 discloses: generating new state data associated with the updated user personally identifiable information (PII), the new state data including a pointer address to the updated personally identifiable information (PII) within the personally identifiable information (PII) data repository; generating a new block for the new state data (FIG. 1, [0044], the User PII Storage 130 (the PII repository) can be implemented using a combination of a main blockchain 132 and offchain 134 … offchain 134 could be an alternate blockchain and a user's PII (the updated user PII) could be stored in various blocks of the offchain 134 … a user's PII could be 'anonymized' by being broken up and stored in a distributed manner across the various blocks (a new block); [0045], the main blockchain 132 can be used to store the various locations (a pointer address) of where a user's PII is stored in the offchain 134  … the Identity and Profiling System 120 may be able to read a smart contract to map out the locations for where the user's PII is stored.).

Mahmood ‘652 in view of Bryant ‘852 and O’Brien ‘957 and Amar ‘299 does not disclose but OKABE ‘026 discloses: generating a new block for the blockchain that includes a new block content and a first hash of the new block content, the new block content including the payload data and a second hash of an immediately preceding block (FIG. 1 and 7, [0072], In step S163, the block based on the trading record ReT (payload data) acquired in step S161 is added to the blockchain BC … In step S164, the hash value of the last block is calculated; It has been well known that the blocks in the blockchain contains cryptographic hashes including current block hash (a first hash of the new block content) and previous block hash (a second hash of an immediately preceding block), a timestamp, and transaction data.).

Mahmood ‘652 in view of O’Brien ‘957 and Amar ‘299 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … regarding the various cannabis products available in the various industries, production and processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … monitors agricultural parameters that include temperature, humidity … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger). As a result, each module can download and share data from other modules that were uploaded to the BCI unit 400.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 as applied to claim 1 above, and further in view of Freeman ‘019.
Per claim 7 (dependent on claim 1):
Mahmood ‘652 in view of Bryant ‘852 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Mahmood ‘652 discloses: The computer-implemented method of claim 1, wherein encoding the updated individualized medicine supply plan within the distributed ledger further comprises: (FIG. 1C, [Col. 26], ll. 13- [Col. 27], ll.21, blockchain 132 can employ a network of blockchain nodes 134 that can support the blockchain, which may include a set of blocks that store data corresponding to individualized medicine platform module 106 … data stored on nodes of blockchain 132 can include transactional data (e.g., event data, identifier data, smart label device(s) 198 data, location data, custody data, triggering event data, etc.) acquired, generated, curated, transformed, and/or received by individualized medicine platform module 106; [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (the updated individualized medicine supply plan) for display at smart label device(s) 198 based on satisfaction or non-satisfaction of authentication access rules, geo-locational rules, facility content display rules, regulatory rules, and/or other such rules.).

Mahmood ‘652 in view of Bryant ‘852 does disclose but Freeman ‘019 discloses: executing a consensus algorithm within the distributed ledger that causes the distributed ledger to replicate and synchronize with other instances of the distributed ledger stored on other D-GRC controllers associated with specifications governing the requirements of moving an object.   
(FIG. 1, [0033], a supply chain system environment 100 … a number of different systems (multiple D-GRC controllers) … a control system 102, a manufacturer system 114, a warehouse system 116, and a transport system 118; [0037], the distributed ledger 104 is replicated, shared and synchronized across the various systems in the supply chain system environment 100, including the control system 102, manufacturer system 114, the warehouse system 116, and the transport system 118, each of which has a local copy of the distributed ledger … a consensus algorithm (a consensus algorithm) to ensure replication and synchronization of digital data across the control system 102, manufacturer system 114, the warehouse system 116, and the transport system 118.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 with the consensus algorithm for replicating and synchronizing different types of data among various different systems in the distributed ledger as taught by Freeman ‘019 because it would achieve reliability of the blockchain networks by verifying each and every transaction that is being committed across the different systems via the consensus algorithm. 

Mahmood ‘652 in view of Freeman ‘019 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … regarding the various cannabis products available in the various industries, production and processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … monitors agricultural parameters that include temperature, humidity … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger). As a result, each module can download and share data from other modules that were uploaded to the BCI unit 400.).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 as applied to claim 1 above, and further in view of OKABE ‘026.
Per claim 10 (dependent on claim 1):
Mahmood ‘652 in view of Bryant ‘852 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Mahmood ‘652 discloses: The computer-implemented method of claim 1, wherein the distributed ledger corresponds to a blockchain associated with the individualized medicine supply plan, and further comprising: 
(FIG. 1C, [Col. 26], ll. 13-59, server device(s) 102 … smart label device(s) 198 … blockchain 132 (the distributed ledger) can be a distributed database that maintains a continuously updated list of records; [Col. 14], ll. 40-64, individualized medicine platform module 106 can generate, acquire, transform, curate, and analyze (e.g., using machine learning technologies) data; [Col. 9], ll. 60 – [Col. 10], ll. 15, smart label device(s) 198 can facilitate the detection of conditions pursuant to a set of condition rules corresponding to the contents of a package (e.g., biological materials needing to be stored at temperatures within a target temperature range, delicate specimens that must not be exposed to turbulence or target altitudes, etc.); [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (the individualized medicine supply plan) for display at smart label device(s) 198 based on satisfaction or non-satisfaction of authentication access rules, geo-locational rules, facility content display rules, regulatory rules, and/or other such rules.).

Mahmood ‘652 in view of Bryant ‘852 does not disclose but OKABE ‘026 discloses: receiving, at an entity associated with the D-GRC controller (FIG. 1, [0028], The user device 10 (an entity) is configured to transmit, to the data management server 60 (the D-GRC controller), a delivery record of the item), a physical specimen that includes one of a Radio Frequency (RF) tag or a Quick Response (QR) code tag; 
retrieving, from the RF tag or the QR tag, a retrieved block hash associated with the blockchain; 
(FIG. 8, [0132], The consumer CST of the bread scans the item code QRi (the QR tag) attached to the bread with the user terminal 110 … the user terminal 110 obtains the item data (hash value) recorded on the item code QRi (see step S121 of FIG. 8); FIG. 1, [0029], The reader 17 is configured to read the item data, the company data, the timestamp data, and the like. Each data is recorded on a two-dimensional code such as QR code; FIG. 10, [0116], The user device 10 of the seed farmer receives the item code QRi transmitted by the data management server 60 (see step S115), and outputs the received item code QRi on a paper medium by printing (see step S116). The seed farmer attaches the printed item code QRi on a package of the seeds (a physical specimen); [0030], In the item code QRi, at least a hash value (a retrieved block hash) that is the item data associated with the delivered item IMi … As described later, the hash value is a value (Merkle root) that reflects the distribution channel of the delivered item IMi.; Note that the wheat farmer would scan the item code QRi of the seeds sent by the seed farmer.);
comparing the retrieved block hash with instances of block hashes within the blockchain;
identifying a match between the retrieved block hash and a matching block of the blockchain, the matching block being one of the instances of block hashes within the blockchain; and
accessing, via the distributed ledger, content of the matching block to verify an authenticity of the physical specimen 
(FIG. 8, [0133], The data management server 60 (the D-GRC controller) obtains the reference request and the item data of the bread transmitted from the user terminal 110 (see step S181) … identifies the blockchain BC (a matching block of the blockchain) associated with the obtained item data (from the retrieved block hash), and the trading records ReT accumulated in the blockchain BC (see step S182) … verifies the identified trading records ReT (see step S183); [0079], The data verification unit 83 … determine whether the trading record ReT extracted by the data extraction unit 82 is tampered (see step S183; verifying an authenticity); [0098], the location data is also used for calculating the hash value that is the item data. This makes it possible to detect fraud related to the place of origin and place of production with a high degree of certainty.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 with the comparison of item data such as seeds included in QR code via block hash match in the blockchain for determining an authentication of the item as taught by OKABE ‘026 because it would improve the reliability of a supply chain with a high degree of certainty by depending on QR codes promoting reliability/accessibility and blockchain ensuring trustiness. Additionally, OKABE ‘026 is analogous to the claimed invention because it teaches the supply chain management system between different traders using a blockchain [0024].

Mahmood ‘652 in view of OKABE ‘026  does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … regarding the various cannabis products available in the various industries, production and processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … monitors agricultural parameters that include temperature, humidity … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger). As a result, each module can download and share data from other modules that were uploaded to the BCI unit 400.).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 as applied to claim 1 above, and further in view of OKABE ‘026 and Correia Villa Real et al., US-20200226741-A1 (hereinafter “Real ‘741”).
Per claim 11 (dependent on claim 1):
Mahmood ‘652 in view of Bryant ‘852 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Mahmood ‘652 discloses: The computer-implemented method of claim 1, wherein the distributed ledger corresponds to a blockchain associated with the individualized medicine supply plan, and further comprising: (FIG. 1C, [Col. 26], ll. 13-59, server device(s) 102 … smart label device(s) 198 … blockchain 132 (the distributed ledger) can be a distributed database that maintains a continuously updated list of records; [Col. 14], ll. 40-64, individualized medicine platform module 106 can generate, acquire, transform, curate, and analyze (e.g., using machine learning technologies) data; [Col. 9], ll. 60 – [Col. 10], ll. 15, smart label device(s) 198 can facilitate the detection of conditions pursuant to a set of condition rules corresponding to the contents of a package (e.g., biological materials needing to be stored at temperatures within a target temperature range, delicate specimens that must not be exposed to turbulence or target altitudes, etc.); [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (the individualized medicine supply plan) for display at smart label device(s) 198 based on satisfaction or non-satisfaction of authentication access rules, geo-locational rules, facility content display rules, regulatory rules, and/or other such rules.).

Mahmood ‘652 in view of Bryant ‘852 does not disclose but OKABE ‘026 discloses: determining that one or more physical agricultural specimens are to be delivered to a participating entity associated with the supply chain information; prior to delivery of the one or more physical agricultural specimens, storing the block hash onto an RF tag or a QR code that is physically attached to the one or more physical agricultural specimens (FIG. 1, [0029], The reader 17 is configured to read the item data, the company data, the timestamp data, and the like. Each data is recorded on a two-dimensional code such as QR code (a QR code); FIG. 10, [0105], The supply chain SC includes multiple traders TR involved in the manufacture and sale of bread that is the final product FP. For example, a seed farmer, a wheat farmer … and a convenience store (a participating entity) correspond to the traders TR of the supply chain SC; [0116], The user device 10 of the seed farmer receives the item code QRi transmitted by the data management server 60 (see step S115), and outputs the received item code QRi on a paper medium by printing (see step S116). The seed farmer attaches the printed item code QRi on a package of the seeds (agricultural specimens); [0030], In the item code QRi, at least a hash value (a retrieved block hash) that is the item data associated with the delivered item IMi … As described later, the hash value is a value (Merkle root) that reflects the distribution channel of the delivered item IMi.; Note that the wheat farmer would scan the item code QRi of the seeds sent by the seed farmer.).

Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 does not disclose but Real ‘741 discloses: capturing a block hash of a block within the blockchain that includes physical characteristics of the one or more physical agricultural specimens, the physical characteristics including at least one of plant identifiers, plant measurements, or plant colors (FIG. 5 and 6, [0066], a method of validating the certificate of a blockchain 204 related to the production process of pieces 1-N 116 of the resource 114 … At block 502, a consumer can use a device 610 to read the certificate associated with the blockchain 204 as illustrated in FIG.6 … where the information is linked to the origin of the product … transmits this information to the computer system 104 in order to validate the information of the certificate 250. The finished product 602 is a physical structure, which can be furniture, lumber, and other wood products (agricultural specimens); [0067], At block 504, the computer system 104 is configured to receive the certificate information from the device 610, and the computer system 104 loads blocks/traces (a block) of the blockchain 204 related to the tag 604 that was read by the device 610. At this point, the computer system 104 retrieves all steps/procedures recorded in the distributed ledger 150 (e.g., origin of the sprout/seed (for agriculture), planting time, harvesting time, visual characteristics, and manufacturing process details; the physical characteristics).; FIG. 2, [0055], The blockchain 204 can include an additional block/record a certificate 250 which is the information of and/or a summary of feature vectors 202 (the physical characteristics). The certificate 250 can also include the origin of the resource 114 … include a hash code (a block hash) associated with the feature vector 202.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 with the store of the block hash related to the features of the wood into the blockchain based on a certificate as taught by Real ‘741 because it would efficiently validate the origin of the resource by storing diverse visual features of the resource in the block hash. Additionally, Real ‘741 is analogous to the claimed invention because it teaches a method of validating the certificate of a blockchain related to the production process of pieces of the resource [0066].

Mahmood ‘652 in view of OKABE ‘026 and Real ‘741 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … regarding the various cannabis products available in the various industries, production and processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … monitors agricultural parameters that include temperature, humidity … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger). As a result, each module can download and share data from other modules that were uploaded to the BCI unit 400.).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Freeman ‘019 and Ramachandran et al., US- 20180285810-A1 (hereinafter “Ramachandran ‘810”).
Per claim 12 (independent):
Mahmood ‘652 discloses: A decentralized governance compliance regulatory (D-GRC) controller, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
invoke, from a distributed ledger, a current instance of an individualized medicine supply plan, the distributed ledger corresponding to a blockchain that includes one or more blocks;
(FIG. 1C, [Col. 26], ll. 13-59, server device(s) 102 (a D-GRC controller) … smart label device(s) 198 … blockchain store in which data associated with a personalized medicine supply chain platform and a smart label system can be generated, transmitted and stored … server device(s) 102 that can execute individualized medicine platform module 106, smart label module 108, analysis module 110-1 … blockchain 132 (a distributed ledger) can be a distributed database that maintains a continuously updated list of records ( e.g., list of smart label device locations … geo-fencing location data, specimen condition data,  … courier data, etc. where each the updated list of records can be stored on blocks linked together as a chain); FIG. 2B, [Col. 30], ll. 48 – [Col. 31], ll.55 diagram 200B of smart label device(s) 198 and a sample collection process … smart label device(s) 198 can display first identifier 204 (e.g., bar code, QR code, etc.) … first identifier 204 can be scanned (a way of invoking a current instance)… transmitted … into a collection component of smart label module 108; [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (an individualized medicine supply plan) for display at smart label device(s) 198 based on … geo-locational rules … regulatory rules, and/or other such rules … update … the content displayed at smart label device(s) 198 at each facility or upon transfer to each custodian of the package.);
detect, via a monitoring agent, a communication of payload data associated with the individualized medicine supply plan; 
analyze, via one or more trained machine-learning algorithms, the payload data to infer an impact on the individualized medicine supply plan; 
generate an update to the individualized medicine supply plan to create an updated individualized medicine supply plan based at least in part on analysis of the payload data
(FIG. 1C, [Col. 26], ll. 13-59, a blockchain 320 may be used to store data associated with individualized medicine platform module 106 (a monitoring agent) … blockchain 132 (a distributed ledger) can be a distributed database that maintains a continuously updated list of records (payload data) ( e.g., list of smart label device locations, smart label device sensor data, smart label device data user authentication data, geo-fencing location data, specimen condition data, cryogenic storage temperature data, courier data, etc. where each the updated list of records can be stored on blocks linked together as a chain); [Col.9], ll. 60 - [Col.10], ll. 15, smart label device(s) 198 can facilitate the detection of conditions pursuant to a set of condition rules corresponding to the contents of a package (e.g., biological materials needing to be stored at temperatures within a target temperature range, delicate specimens that must not be exposed to turbulence or target altitudes, etc.). In an aspect, smart label device(s) 198, can communicate sensor data to smart label module 108; [Col. 22], ll. 7-37, analysis module 110-1 (in the server device(s) 102) can draw conclusions about data (analysis of the payload data) (e.g., location data, authentication data, sensor data, schedule data, etc.) acquired from smart label device(s) 198 … to improve the performance of activities such as executing scheduling activities, modes of transport, authentication techniques, and the systems overall operation; [Col. 15], ll. 33-58, smart label module 108 can determine whether to update … new content information (an update to the individualized medicine supply plan) for display at smart label device(s) 198 based on … geo-locational rules … regulatory rules, and/or other such rules (based on the analysis of the payload data) … update … the content displayed at smart label device(s) 198 at each facility or upon transfer to each custodian of the package; [Col. 26], ll. 45-50, a blockchain 320 may be used to store data associated with individualized medicine platform module 106, smart label device(s) 198, smart label module 108 and other such devices in environment 100C.).

Mahmood ‘652 teaches that blocks related to payload data can be linked together as a chain but does not disclose specific procedures of the generation of the blocks. OKABE ‘026 discloses: generate a new block to be added to a most-recent block of the one or more blocks of the blockchain, the new block to include a new block content and a first hash of the new block content, the new block content to include at least the payload data, the updated supply chain information, and a second hash of the most-recent block; execute computer-executable instructions that connects the new block to the most recent block of the blockchain 
(FIG. 7, [0072], In step S163, the block based on the trading record ReT acquired in step S161 is added to the blockchain BC … In step S164, the hash value of the last block is calculated; It has been well known that the blocks in the blockchain contains cryptographic hashes including current block hash (a first hash of the new block content) and previous block hash (a second hash of the most-recent block), a timestamp, and transaction data; FIG. 13, [0140], When the data management server 60 obtains the item data and the company data (see step S161) from the specific vendor TRs (see FIG. 1) in the chain generation process (see FIG. 13) … The data management server 60 identifies the blockchain BC that manages the supply chain SC of the item to which the item data is attached, and determines whether the data contains anomaly (see step S162 and FIG. 5). When the data management server 60 confirms that the data contain no anomaly, the data management server 60 adds (connects) the (new) block generated based on the trading record ReT such as the item data and the timestamp data to the last of the blockchain BC (the most recent block of the blockchain) (see step S263). According to this, the current trading record ReT (for example, the processing information; the supply chain information) of the specific vendor TRs is accumulated (updated) in the blockchain BC in association with the item data.).

Mahmood ‘652 in view of OKABE ‘026 does not disclose but Ramachandran ‘810 discloses: invokes a blockchain that includes one or more blocks that evidence progress of the supply chain information (FIG. 17, [0161], a summary of data collected for a particular batch of produce … a dashboard 1702 relating to the supply chain of a batch of tomatoes. The dashboard includes a Record ID/Blockchain ID, identifying a particular FOOD BUNDLE … also shows a temperature-triggered flag, including the time, location, and sensed temperature that triggered the flag. In this example, a temperature sensor in a truck indicated that the temperature reached 45 degrees F., which is above the threshold of a programmed temperature flag.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of OKABE ‘026 with the check of temperature in a truck carrying a produce in the blockchain to ensure that the temperature keeps the threshold of a temperature flag as taught by Ramachandran ‘810 because it would improve supply chain practices that are based on consensus data [0042]. Additionally, Ramachandran ‘810 is analogous to the claimed invention because it teaches a system using blockchain and applying the internet of things concept to the food system in order to provide an infrastructure to which data can be recorded, shared and validated while data privacy and security is maintained (See [ABSTRACT]).

Mahmood ‘652 in view of OKABE ‘026 and Ramachandran ‘810 does not disclose but Freeman ‘019 discloses: execute a consensus algorithm to cause the distributed ledger to replicate and synchronize with other instances of the distributed ledger stored on one or more D-GRC controllers associated with specifications governing the requirements of moving an object (FIG. 1, [0033], a supply chain system environment 100 … a number of different systems (multiple D-GRC controllers) … a control system 102, a manufacturer system 114, a warehouse system 116, and a transport system 118; [0037], the distributed ledger 104 is replicated, shared and synchronized across the various systems in the supply chain system environment 100, including the control system 102, manufacturer system 114, the warehouse system 116, and the transport system 118, each of which has a local copy of the distributed ledger … a consensus algorithm to ensure replication and synchronization of digital data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of OKABE ‘026 and Ramachandran ‘810 with the consensus algorithm for replicating and synchronizing different types of data among various different systems in the distributed ledger as taught by Freeman ‘019 because it would achieve reliability of the blockchain networks by verifying each and every transaction that is being committed across the different systems via the consensus algorithm. 

Mahmood ‘652 in view of OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0057], These cannabis testing procedures 101 detect the quality and quantity of desired components and undesired components in the cannabis products; [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger).).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and Amar ‘299.
Per claim 13 (dependent on claim 12):
Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.

Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 does not disclose but Amar ‘299 discloses: The D-GRC controller of claim 12, wherein the one or more modules are further executable by the one or more processor to:
store the updated user personally identifiable information (PII) within a personally identifiable information (PII) data repository associated with the blockchain; and generate new state data that includes a pointer address to the updated user personally identifiable information (PII) within the personally identifiable information (PII) data repository, and wherein the new block content of the new block further includes the new state data 
(FIG. 1, [0044], the User PII Storage 130 (the PII repository) can be implemented using a combination of a main blockchain 132 and offchain 134 … offchain 134 could be an alternate blockchain and a user's PII (the updated user PII) could be stored in various blocks of the offchain 134 … a user's PII could be 'anonymized' by being broken up and stored in a distributed manner across the various blocks (a new block); [0045], the main blockchain 132 can be used to store the various locations (a pointer address) of where a user's PII is stored in the offchain 134  … the Identity and Profiling System 120 (the D-GRC controller) may be able to read a smart contract to map out the locations for where the user's PII is stored.).

Mahmood ‘652 in view of OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and Amar ‘299 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0057], These cannabis testing procedures 101 detect the quality and quantity of desired components and undesired components in the cannabis products; [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger).).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and Tatge et al., US-10491608-B1 (hereinafter “Tatge ‘608”) and Real ‘741.
Per claim 14 (dependent on claim 12):
Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Mahmood ‘652 in view of Bryant ‘852 and Ramachandran ‘810 and Freeman ‘019 does not disclose but OKABE ‘026 discloses: The D-GRC controller (The data management server 60 in FIG. 1) of claim 12, wherein the one or more modules are further executable by the one or more processors to:
retrieve, from an RF tag associated with a physical agricultural specimen, a block hash associated with a block of the blockchain 
(FIG. 8, [0132], The consumer CST of the bread scans the item code QRi attached to the bread with the user terminal 110 … the user terminal 110 obtains the item data (hash value) recorded on the item code QRi (see step S121 of FIG. 8); FIG. 1, [0170], When the RFID is used, the reader 17 of the user device 10 is configured to read the item data recorded on the RFID tag (an RF tag) by short-range wireless communication; FIG. 10, [0116], The user device 10 of the seed farmer receives the item code QRi transmitted by the data management server 60 (see step S115), and outputs the received item code QRi on a paper medium by printing (see step S116). The seed farmer attaches the printed item code QRi on a package of the seeds (a physical agricultural specimen); [0030], In the item code QRi, at least a hash value (a retrieved block hash) that is the item data associated with the delivered item IMi … As described later, the hash value is a value (Merkle root) that reflects the distribution channel of the delivered item IMi.);
determine an authenticity of the physical agricultural specimen, based at least in part on corresponding payload data from the matching block (FIG. 8, [0133], The data management server 60 obtains the reference request and the item data of the bread transmitted from the user terminal 110 (see step S181) … identifies the blockchain BC (the matching block of the blockchain) associated with the obtained item data (payload data), and the trading records ReT accumulated in the blockchain BC (see step S182) … verifies the identified trading records ReT (see step S183); [0079], The data verification unit 83 … determine whether the trading record ReT extracted by the data extraction unit 82 is tampered (see step S183; determine an authenticity); [0098], the location data is also used for calculating the hash value that is the item data. This makes it possible to detect fraud related to the place of origin and place of production with a high degree of certainty.).

Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 does not disclose but Tatge ‘608 discloses: compare the block hash with the one or more blocks of the blockchain to identify a matching block; access the matching block, based at least in part on a permissions schedule associated with the agricultural data (FIG. 3, [Col. 20], ll. 22-46, conflict detection component 330 can receive … an electronic agricultural dataset or a URI to a remotely-stored electronic agricultural dataset as an input … determine whether the electronic agricultural dataset … is an unauthorized copy of another electronic agricultural dataset stored by the primary node 300 … employ hash generating component 318 to generate a hash (the block hash) of the received or retrieved electronic agricultural dataset, compare the generated hash to the hashes (a matching block of the blockchain) of the stored electronic agricultural datasets, and determine whether there is a match there between.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 with the prevention of unauthorized access to agricultural data based on a block hash match as taught by Tatge ‘608 because it would efficiently determine identify authorized purchasers or licensees of the electronic agricultural datasets redundancy or consistency of the electronic agricultural dataset, depending upon the features of a distributed ledger [Col. 1], ll.33-56. Additionally, Tatge ‘608 is analogous to the claimed invention because it teaches a method securing electronic agricultural datasets utilizing distributed transactions (See [Col. 27], ll. 14-17).

Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and Tatge ‘608 does not disclose but Real ‘741 discloses: the corresponding payload data to include at least one of a plant identifier, a plant weight, or a plant color associated with the physical agricultural specimen (FIG. 5 and 6, [0066], a method of validating the certificate of a blockchain 204 related to the production process of pieces 1-N 116 of the resource 114 … At block 502, a consumer can use a device 610 to read the certificate associated with the blockchain 204 as illustrated in FIG.6 … where the information (payload data) is linked to the origin of the product … transmits this information to the computer system 104 in order to validate the information of the certificate 250. The finished product 602 is a physical structure, which can be furniture, lumber, and other wood products (agricultural specimens); [0067], At block 504, the computer system 104 is configured to receive the certificate information from the device 610, and the computer system 104 loads blocks/traces of the blockchain 204 related to the tag 604 that was read by the device 610. At this point, the computer system 104 retrieves all steps/procedures recorded in the distributed ledger 150 (e.g., origin of the sprout/seed (for agriculture), planting time, harvesting time, visual characteristics, and manufacturing process details; a plant identifier or a plant color).; FIG. 2, [0055], The blockchain 204 can include an additional block/record a certificate 250 which is the information of and/or a summary of feature vectors 202. The certificate 250 can also include the origin of the resource 114 … include a hash code associated with the feature vector 202.).

Mahmood ‘652 in view of OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and Tatge ‘608 and Real ‘741 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0057], These cannabis testing procedures 101 detect the quality and quantity of desired components and undesired components in the cannabis products; [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger).).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and O’Brien ‘957 and Amar ‘299.
Per claim 15 (dependent on claim 12):
Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 does not disclose but O’Brien ‘957 discloses: The D-GRC controller of claim 12, wherein the one or modules are further executable by the one or more processors to: 
analyze to infer whether the payload data impacts a permissions schedule associated with the digital work ownership; 
in response to determining that the payload data impacts the permissions schedule, generate an update to the permissions schedule to create an updated permissions schedule, based at least in part on analysis of the payload data;
store the updated permissions schedule within a permissions schedule repository associated with the blockchain
(FIG. 1, [0017], The blockchain ownership recording system 100 can include one or more databases 105, one or more computing systems 700 (the D-GRC controller), and one or more user terminal devices 101; [0019], the databases 105 can include a digital work database 135 and an ownership blockchain database 130 (a permissions schedule repository); FIG. 8, [0050], At step 801 the system generates the cryptographically verifiable ledger … one of the blocks contains transaction records associated with ownership a digital work (a permissions schedule) … associated with ownership of the digital work includes restrictions associated with transfers of the digital work. After the system receives a first request (payload data), from the at least one user terminal device, to obtain the digital work at step 803, the system determines whether the restrictions associated with the transfer of the digital work prevents satisfying the request at step 805 (infer whether the payload data impacts a permissions schedule); [0051], When it is determined that transfer of the digital work in response to the first request is authorized, the system transfers a first instance of the digital work to the user terminal device at step 807. Then an ownership file for the first instance of the digital work is generated at step 809, and a new block (an update to the permissions schedule) is concatenated (stored) to the sequence of blocks at step 811. The new block includes the ownership file and new restrictions associated with transfer of the first instance of the digital work; [0052], the system further updates to add additional blocks to the sequence of blocks in response to user actions (the payload data) associated with the first instance of the digital work transferred to the user terminal device.).

Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and O’Brien ‘957 does not disclose but Amar ‘299 discloses: generate a new state data associated with the new block, the new state data to include a pointer address to the updated personally identifiable information (PII)  within the personally identifiable information (PII) repository, and wherein, the new block content further includes the new state data (FIG. 1, [0044], the User PII Storage 130 (the PII repository) can be implemented using a combination of a main blockchain 132 and offchain 134 … offchain 134 could be an alternate blockchain and a user's PII (the updated user PII) could be stored in various blocks of the offchain 134 … a user's PII could be 'anonymized' by being broken up and stored in a distributed manner across the various blocks (a new block); [0045], the main blockchain 132 can be used to store the various locations (a pointer address) of where a user's PII is stored in the offchain 134  … the Identity and Profiling System 120 may be able to read a smart contract to map out the locations for where the user's PII is stored.).

Mahmood ‘652 in view of OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and O’Brien ‘957 and Amar ‘299 does not disclose but Bryant ‘852 discloses: provide payload data associated with an agricultural compliance plan (ACP) via a distributed ledger (FIG. 1, [0057], These cannabis testing procedures 101 detect the quality and quantity of desired components and undesired components in the cannabis products; [0058], advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing (an agricultural compliance plan (ACP))… users like federal and state agencies or boards accessing the information to generate reports 108 … their compliance to the laws and regulatory guidelines; FIG. 4, [0074], a general flow through modules … the agriculture module 420 … the product testing module 430 where either the crop or product is processed and tested; [0075], These modules are managed by information integration across a blockchain system … data (payload data) collected in each module can be uploaded to a blockchain identifier (BCI) unit 400 (a distributed ledger).).

Allowable Subject Matter
Claim(s) 3, 8-9 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 17-20 is/are allowed.
Regarding claim 17, the prior art of record (Mahmood ‘652 in view of Bryant ‘852 and OKABE ‘026 and Ramachandran ‘810 and Freeman ‘019 and O’Brien ‘957) does not disclose “generating an initial state data that includes a first pointer address to the ACP within the ACP repository and a second pointer address to the permissions schedule within the permissions schedule repository;
generating an initial block of a blockchain that includes initial block content and a hash of the initial block content, the initial block content including the ACP data, the permissions schedule data, and the initial state data” in the recited context.  
Rather Mahmood ‘652 teaches the smart label device providing an individualized medicine supply chain management by facilitating the detection of conditions based on satisfaction or non-satisfaction of authentication access rules, geo-locational rules, facility content display rules, and regulatory rules etc. via a distributed leger maintaining a continuously updated list of records as payload data. But the payload data is not associated with “the ACP data”, “the permissions schedule data”, and “the initial state data”. 
To this, Bryant ‘852 teaches the system tracking cannabis products from seed to consumer by relying upon a blockchain-based transaction platform comprising a plurality of modules such as an agriculture module monitoring agricultural parameters, a product testing module etc. It provides the ACP data associated with cannabis, however it does not explicitly disclose whether multiple pointers indicating different data types in a block exist. Furthermore, it is silent as to the generating of the permissions schedule data, and the initial state data. 
OKABE ‘026 teaches the supply chain management method for managing a trading record of an item between multiple traders in a supply chain based on the technique of blockchain to protect the trading record from being tampered. The item data from which hash values are to be generated is not related to the ACP but the originality of product. Moreover, the item data does not include the permissions schedule data or the initial state data associated with the pointer addresses. 
Ramachandran ‘810 teaches the method for tracking and recording data in a food supply chain system including a plurality of sensors and blockchain ledgers. However, it is silent how the initial block of the blockchain is generated based on the initial block content and the hash of the initial block content but merely recites that data can be posted to the blockchain, which means that there are no teachings related to the permissions schedule data or the initial state data included in the block content. 
Freeman ‘019 teaches the supply chain system environment comprising a number of different systems that have their own distributed ledgers implementing a consensus algorithm to ensure replication and synchronization of digital data in all the systems, but it is about directing the movement of a physical object from a location to a destination not pertaining to the ACP, the permissions schedule data or the initial state data.
O’Brien ‘957 teaches a blockchain ownership storage system operated in a cryptographically verifiable ledger represented by a sequence of blocks that contains transaction records associated with ownership of the digital work, where, for example, a request to transfer of the digital work is authorized based on the blockchain to which a new block is concatenated, depending on whether the restrictions associated with a user action is satisfied or not with the ownership file. This refence does not teach the ACP data and the initial state data for a corresponding payload type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499